EXHIBIT 10.3

AMENDMENT

TO

EMPLOYMENT AGREEMENT DATED

AUGUST 9, 2004

BETWEEN

THE COMMERCIAL & SAVINGS BANK OF MILLERSBURG, OHIO (BANK)

AND

PAULA M. MEILER (EMPLOYEE)

Section 3.1 is Hereby Amended as follows:

Term. Beginning August 9, 2007 Employee shall be employed for a two (2) year
term unless sooner terminated in accordance with the provisions of this
Agreement. On each anniversary of this Amendment, the employment contract shall
automatically be extended for an additional one (1) year term (each a ‘“Renewal
Term”) unless either Bank or Employee notifies the other of its or her intent
not to renew this Agreement at least sixty (60) days prior to the expiration of
the then current term of the Agreement.

 

/s/ Rick L. Ginther     /s/ Paula Meiler The Commercial & Savings Bank    
Employee, Paula Meiler By: Rick L. Ginther, President/CEO    